                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF WISCONSIN

- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -
ROGER HOEPPNER and
MARJORIE HOEPPNER,
                                                          OPINION AND ORDER
                            Plaintiffs,
                                                              17-cv-430-bbc
              v.

CHIEF DEPUTY CHAD BILLEB, CAPTAIN GREG BEAN,
LIEUTENANT SEAN MCCARTHY, MARATHON COUNTY,
LIEUTENANT RYAN BERDAL and DEPUTY ERIC HEGGELUND,

                            Defendants.
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -

        Plaintiffs Roger and Marjorie Hoeppner are proceeding on claims under the First and

Fourth Amendments arising out of events that occurred while law enforcement officers from

the Marathon County Sheriff’s Department were enforcing a writ of execution at plaintiffs’

home.    (Plaintiffs also raised a Fourteenth Amendment claim in their third amended

complaint, but as discussed below, they have withdrawn that claim.) Specifically, plaintiffs

contend that defendants Chief Deputy Chad Billeb, Captain Greg Bean, Lieutenant Sean

McCarthy, Lieutenant Ryan Berdal, Deputy and Eric Heggelund used an unreasonable

amount of force in enforcing the writ, arrested Roger Hoeppner without probable cause and

confiscated and destroyed his cell phone and camera. Plaintiffs also name Marathon County

as a defendant solely because of its obligations to indemnify the individual defendants under

Wis. Stat. § 895.46.

        The parties’ cross motions for summary judgment are before the court. Defendants



                                              1
contend that they are entitled to absolute and qualified immunity with respect to all of

plaintiffs’ claims. Dkt.# 44. In the alternative, defendants argue that plaintiffs cannot

prove any violation of their rights. Plaintiffs have filed a motion for partial summary

judgment with respect to plaintiff Roger Hoeppner’s false arrest claim only, contending that

no reasonable jury could conclude that defendants had probable cause to arrest him. Dkt.

#58.

       For the reasons set out below, I am granting defendants’ motion with respect to

plaintiffs’ claims that defendants used an unreasonable amount of force in enforcing the writ

of execution and violated their rights to procedural due process. I am denying defendants’

motion in all other respects. Plaintiffs’ motion will be denied because there are genuine

disputes of material fact regarding whether defendants had probable cause to arrest plaintiff

Roger Hoeppner.

       From the parties’ proposed findings of facts and responses, I find the following facts

to be material and undisputed unless otherwise noted. Although both Roger Hoeppner and

Marjorie Hoeppner brought this lawsuit, only Roger Hoeppner’s actions are at issue.

Therefore, all references to “plaintiff” are to Roger Hoeppner.

       I note that defendants argue in their reply brief, dkt. #71 at 2-3, that plaintiff’s

declaration, dkt. #65, should be disregarded under the “sham affidavit” rule because it

contradicts testimony he gave in his deposition. Under the “sham affidavit rule,” a court

may disregard an affidavit offered solely to contradict the affiant’s previous deposition

testimony “unless the affiant gives a plausible explanation for the discrepancy.” Beckel v.



                                              2
Wal-Mart Associates, Inc., 301 F.3d 621, 623 (7th Cir. 2002). In this case, defendants

argue that plaintiff’s declaration is a “sham” because he states that his cell phone and camera

were taken by deputies prior to his arrest, contrary to the statements in his deposition.

Defendants are mistaken. Plaintiff testified in his deposition that his cell phone and camera

were taken shortly after he approached officers on the road at the end of his driveway, before

they arrested him. Plaintiff’s dep., dkt. #50, at 95 (“As I walked up . . . they took my cell

phone and camera away from me.”). Because defendants have identified no other basis for

striking plaintiff’s declaration, I have considered it in setting forth the undisputed facts

below.




                                  UNDISPUTED FACTS

                                       A. The Parties

         Plaintiffs Roger Hoeppner and Marjorie Hoeppner have lived in the Town of Stettin,

Wisconsin, at 9598 Packer Drive, since 1960. Their adult son, Scott Hoeppner, lives with

them. Plaintiff operates a business buying and selling used wooden pallets and keeps trucks,

machinery and stacks of pallets on his property in connection with his business. At all times

relevant to this case, defendants Chief Deputy Chad Billeb, Captain Greg Bean, Lieutenant

Sean McCarthy, Lieutenant Ryan Berdal, and Deputy Eric Heggelund worked for the

Marathon County Sheriff’s Department.




                                               3
                       B. Town of Stettin Lawsuit against Plaintiffs

       In 2008, the Town of Stettin brought an action against plaintiffs in the Circuit Court

for Marathon County, seeking to enforce town ordinances relating to farm equipment,

rubbish and other items located on plaintiffs’ property. In March 2009, the town filed an

amended complaint, alleging that plaintiffs had sold farm equipment illegally and had

violated the town’s zoning code and public nuisance ordinance. In June 2009, plaintiffs and

the town notified the state court that they had reached a settlement. Relying on the parties’

settlement agreement, the court entered an order stating that plaintiffs would relocate and

remove certain property from their premises by August 30, 2009.

       Approximately one year later, in July 2010, the town filed a motion for contempt and

enforcement of the settlement agreement. At the contempt hearing on August 24, 2010, the

parties entered into an agreement under which plaintiffs agreed to a finding of contempt and

agreed to relocate and remove several items from their property within 30 days. In October

2010, after being told by the town that plaintiffs had not complied with their agreement, the

circuit court judge visited plaintiffs’ property. The court found that plaintiffs had still not

removed the items. The court then held various review hearings to determine whether

plaintiffs had purged their contempt.

       On May 24, 2011, the circuit court judge visited the property again and determined

that plaintiffs were not in compliance with the court order and still had not purged their

contempt. The court imposed a monetary penalty for all the days plaintiffs had failed to

purge their contempt and authorized additional forfeitures for each day plaintiffs remained



                                              4
in noncompliance. The court also stated that if plaintiffs did not remove the items from

their property by June 24, 2011, the court would “authoriz[e] the town to remove whatever

property is not in compliance.” The court directed the town to draft a proposed order.

       On June 14, 2011, the town submitted a proposed order to the court. After receiving

no objection from plaintiffs, the court signed the proposed order on June 23, 2011. The

order authorized the town to enter plaintiffs’ property and remove all farm equipment,

pallets and other materials. On June 27, July 1 and July 11, 2011, members of the Marathon

County Sheriff’s Department assisted the town in removing the property specified by the

order. Much of the property seized during June and July 2011 was sold at auction.

       During the July 11 clean-up, plaintiff engaged in a verbal dispute with one of the

sheriff deputies regarding the location of his truck. The deputy reported that plaintiff

became belligerent, angry and “very excited as he was red in the face and moving with rigid

and exaggerated movements.” Plaintiff climbed into his truck and refused to move, telling

officers they would have to arrest him. Officers then removed him from his truck and

arrested him for obstructing and resisting an officer.

       On May 9, 2012, the court granted the town’s “motion for judgment to recoup costs

and expenses for compliance with court orders.” Two judgments were entered against

plaintiffs in the amounts of $11,568.21 and $25,897.60.




       C. Sheriff’s Department’s Interactions with Plaintiff and Scott Hoeppner

       Between 2011 and 2014, the Marathon County Sheriff’s Department responded to



                                              5
numerous incidents involving plaintiff or his son Scott Hoeppner. The incidents stemmed

primarily from concerns by Town Chairman Matthew Wasmundt that plaintiff and his son

could cause or were in the process of causing disturbances at town meetings.

       In 2012 and 2013, Scott Hoeppner was cited for disorderly conduct involving

interactions with Town Chairman Wasmundt. In both instances, the state court issued a

no-contact order against Scott Hoeppner, who pleaded no contest to both charges.

       On June 22, 2012, the Marathon County Sheriff’s Department provided assistance

to town officials conducting an inspection of plaintiffs’ property. During the inspection,

Scott Hoeppner was arrested for disorderly conduct, based on his allegedly gesturing with

his hands toward town officials as if he were shooting them.

       On June 26, 2012, the sheriff’s department opened an investigation into a complaint

that one of the town attorneys intimidated plaintiff following a court proceeding.

       On June 23, 2014, the sheriff’s department responded to a call from Town Chairman

Wasmundt on Packer Drive. Wasmundt reported that while driving past plaintiff’s home,

Wasmundt encountered plaintiff in the roadway, blocking the road. The incident report

noted that “this is a long running feud between Wasmundt and Hoeppner” and that “both

parties are confrontational towards each other.” No citations were issued.




         D. Marathon County Sheriff’s Department Satisfies Writ of Execution

       In September 2014, the Town of Stettin sought a writ of execution against plaintiff

and his wife from the circuit court to satisfy the forfeiture judgment. The court granted the



                                             6
writ on September 4, 2014, which authorized the removal of “any and all personal property

located on 9508 Packer Drive and/or nearby parcels of real estate owned by Roger and/or

Marjorie Hoeppner,” subject to exemptions outlined in the writ, and including real estate

if personal property was insufficient to satisfy the judgment. The personal property subject

to the writ included large items such as forklifts, cars, trucks, tractors, lawn mowers,

semi-trailers and other large items, all of which were located on plaintiffs’ property.

Plaintiffs were not notified when the court granted the writ, though their attorney at the

time had warned them that the town could seek a writ of execution and satisfy the writ by

confiscating property.

       In 2014, defendant Captain Bean was the commander of the Marathon County

Sheriff’s Department “special response team” and was responsible for planning “high risk”

operations. He became involved in planning the execution of the 2014 writ of execution at

plaintiffs’ property soon after the writ was signed by the circuit judge. Shortly before

October 2, 2014, senior members of the sheriff’s department met for a briefing and discussed

how the writ would be satisfied. In planning the satisfaction of the writ, the sheriff’s

department considered all of its previous dealings with plaintiff and his son, Scott Hoeppner.

       Captain Bean was aware of the history of animosity and verbal altercations between

the Hoeppners and town officials and the sheriff department’s interventions between

plaintiff and Matthew Wasmundt at town meetings. He had also heard that during one of

those meetings, plaintiff had responded to someone’s stated intention to call the sheriff’s

department by stating something to the effect of, “You’re going to need their protection.”



                                              7
Captain Bean was also aware, secondhand, that someone at plaintiffs’ residence had

pantomimed pointing a gun at deputies. He was aware of nothing else that he could

characterize as a direct threat on plaintiff’s part. In particular, although Captain Bean was

aware of occasions on which plaintiff had raised his voice and uttered profanity, he was not

aware of any occasion on which plaintiff had been physically violent toward Marathon

County deputies.

       In planning the execution of the writ, defendants considered the sheriff department’s

history with plaintiff and his son, as well as an unrelated incident that had occurred in

Richland County, Wisconsin. During that incident, law enforcement officers serving a writ

of execution were met by gunfire from high powered rifles and eventually had to deploy three

rescue armored trucks to complete the writ of execution.

       Defendant Captain Bean knew there was a possibility that if plaintiffs were advised

of the existence of the writ and the date, time and nature of the planned operation, they

might simply decide to pay the judgment.         Nonetheless, defendants Bean, McCarthy,

Heggelund, Billeb and Deputy Dean Pitt collectively made the decision not to inform

plaintiffs of the date and time of the execution of the writ. Defendants worried that the

sheriff’s department could be met with force or hostility from the Hoeppners if defendants

divulged the date and time of their appearance. The same group, with the exception of Chief

Deputy Billeb, was involved in the decisions as to the number of personnel that would be

deployed to execute the writ and how they would be equipped.

       The sheriff’s department served the writ of execution on plaintiffs on October 2,



                                             8
2014. On that date, 24 law enforcement officials and one Lenco Bearcat vehicle were

assigned to Packer Drive. The Lenco Bearcat looks like an armored military vehicle with a

machine gun turret on top, but it is not actually equipped with weapons. It is not a

military-grade vehicle and is built on a Ford F-550 frame. The plan was for two deputies to

try to make contact with plaintiff at his home and explain that the sheriff’s department was

there to serve the writ and satisfy a court order. The remaining law enforcement officials

and the Bearcat would remain in a staging area approximately three-quarters of a mile away

from the home on Packer Drive. The staging area also involved non-law enforcement

persons, including tow operators, to collect and haul the property described in the writ.

After the two deputies made contact with plaintiff, the other law enforcement officers would

proceed to carry out the writ.

       On the morning of October 2, 2014, two deputies approached plaintiffs’ home and

knocked on the door. Plaintiffs did not hear the knock. The two deputies reported back via

radio to the remaining individuals at the staging area, informing them they had not made

contact with anyone, but that they saw movement inside the home and believed that

someone was inside. Some of the remaining deputies and the Bearcat were then brought up

to the roadway in front of the home. At this point, the law enforcement officers believed

that at least one individual was inside the home but was refusing to respond to their

attempts to make contact.

       Meanwhile, plaintiff was sitting at a table in his house preparing to take his

medications, when he saw cars on Packer Drive. Both Marjorie and Scott Hoeppner were



                                             9
still in their bedrooms. Plaintiff got up, looked out his kitchen window, and saw a sheriff’s

deputy standing behind the garage with his pistol drawn and pointing at the front door.

Behind that deputy, plaintiff saw another deputy, running in a crouched position with an

automatic weapon in his hand. Plaintiff called 911. The dispatcher told plaintiff that the

deputies were at his home to serve “paperwork and documents from the court.” Plaintiff

responded, “Guys in full armor dress with pistols drawn?” The dispatcher then asked if he

or anyone needed medical assistance or anything else, but plaintiff declined, instead insisting

on receiving a copy of the 911 call transcript. He then telephoned his attorney, Ryan Lister,

and asked him to come right away. Lister was surprised by the call, because the town’s

attorney had never told him the town had obtained a writ and planned to execute its

judgment on the property. Lister then drove to plaintiffs’ property but was stopped by

deputies at a roadblock at the staging area approximately three-fourth a mile up Packer Drive

from plaintiffs’ property.

       A short time later, plaintiff saw what he believed to be Lister’s car come to a stop on

Packer Drive, so he left his house and walked down his driveway to Packer Drive with the

intention of speaking with Lister. Plaintiff walked past some of the officers and ignored their

attempts to engage him in conversation. On the way, he stopped at his truck to retrieve his

camera and then took pictures of the armored vehicle and some of the deputies on Packer

Drive. Plaintiff was angry and began yelling, swearing and pointing fingers at the deputies,

including saying “Fuck this” in an angry voice. According to plaintiff, a deputy then

confiscated plaintiff’s camera and cell phone. Plaintiff walked from his house down his



                                              10
driveway to the road, where a number of deputies, including defendant Sean McCarthy, were

standing.

       Subsequently, a deputy spoke to plaintiff, held up the writ, and said, “We’re here to

serve this writ. It’s $86,000. We’ll drop it $6,000. We’ll drop it down to $80,000. We

need it today. Today. Not tomorrow. Not this afternoon. Today. This morning.”

Plaintiff asked the deputy, sarcastically, whether he had $80,000 on his person. Defendant

Lieutenant McCarthy told plaintiff that he needed to cooperate and that he was on a short

leash. (According to defendants, plaintiff was told to calm down and stop walking around

the property to allow for the safety of himself and other officers who were going to remove

the property. Defendants say that plaintiff refused to stop walking around and instead

yelled at the deputies that they would have to arrest him. For his part, plaintiff denies that

he was acting boisterously or belligerently, denies that he was “walking around the property,”

denies that he was interfering with or impeding the deputies in any way and denies that he

was given any orders.) Defendant McCarthy then told plaintiff he was under arrest for

disorderly conduct. Plaintiff was then handcuffed and placed into a squad car by defendants

Deputies Berdal and Heggelund.

       After plaintiff was placed in the squad car, defendant Chief Billeb told plaintiff that

the sheriff’s department had brought as many law enforcement officers as they had and the

Bearcat to execute the writ because of the known animosity between the Hoeppners and the

Town of Stettin. Plaintiff vigorously disputed the need for the level of force deployed.

Plaintiff then asked if he could be taken to the bank so that he could obtain money to pay



                                             11
the judgment and satisfy the writ. After Chief Billeb agreed that plaintiff could satisfy the

writ with a check, Billeb suspended the execution of the writ and directed a deputy to take

plaintiff to the bank, where plaintiff withdrew the funds to pay the judgment and gave the

check to the sheriff’s department. Plaintiff was then taken home.

       On October 29, 2014, defendant McCarthy mailed plaintiff a citation for disorderly

conduct. The citation states:

       During the course of a civil process execution of property at the defendant’s
       residence, numerous attempts were made to contact the defendant, who was
       believed to be in his residence. The defendant eventually emerged from the
       residence and made contact with the numerous law enforcement officers on
       the roadway in front of his residence.

       The defendant demanded to know why we were there. Despite informing him
       of our legal authority to do so, the defendant walked around, took pictures of
       the officers and vehicles and began saying “fuck this” in a loud and disruptive
       manner. I informed the defendant we were being professional and he didn’t
       need to act that way. After being informed he would be on a “short leash” the
       defendant told me, “then go ahead and take me in (arrest).”

       Detective Berdal and deputy Heggelund secured the defendant and he was
       handcuffed. He was ultimately placed and transported in Deputy Anderson’s
       squad. Shortly thereafter, I was informed the defendant wished to cooperate
       and a deal was reached with the Stettin township. The defendant became
       more cooperative, to the point he was released from custody and advised a
       summons would be issued at a later date.

       Plaintiff’s attorney, Ryan Lister, appeared for plaintiff in the disorderly conduct case

and filed a motion to dismiss, demand for trial by jury and motion for a jury view of the

armored vehicle. After these filings, the prosecutor moved the court to dismiss the charge,

and the case was dismissed.




                                              12
                                           OPINION

         Plaintiffs raise the following claims against defendants:

         (1) defendants seized and destroyed plaintiff’s cell phone and camera in
         violation of the Fourth Amendment;

         (2) defendants deployed unreasonable physical force in enforcing the writ of
         execution in violation of the Fourth Amendment;

         (3) defendants McCarthy, Berdal and Heggelund arrested plaintiff without
         probable cause in violation of the Fourth Amendment; and

         (4) defendants confiscated plaintiff’s cell phone and camera to prevent him
         from recording their activities, in violation of the First Amendment.



Plaintiffs also include an indemnification claim against Marathon County under Wis. Stat.

§ 896.46. (Plaintiffs also raised a Fourteenth Amendment due process claim in their third

amended complaint, but they withdrew that claim in response to defendants’ motion for

summary judgment. Plts.’ Br., dkt. #70, at 11. Thus, I will grant summary judgment to

defendants as unopposed with respect to the due process claim.)

         Defendants argue that they are entitled to summary judgment in their favor on all of

plaintiffs’ claims because they are immune from suit under various doctrines. Defendants

also argue that no genuine disputes of material fact preclude summary judgment in their

favor with respect to the merits. For their part, plaintiffs argue that they are entitled to

summary judgment on plaintiff’s false arrest claim. I address each of the parties’ arguments

below.




                                               13
                             A. Eleventh Amendment Immunity

       Defendants’ first argument is that they are entitled to immunity under the Eleventh

Amendment with respect to all of plaintiffs’ claims because they are being sued for actions

taken to carry out a writ of execution issued by a state court. It is well-established that the

Eleventh Amendment bars lawsuits brought by private individuals against state employees

who are being sued for damages in their official capacities, but the Eleventh Amendment does

not bar claims against public employees in their individual capacities. Ameritech Corp. v.

McCann, 297 F.3d 582, 586 (7th Cir. 2002) (“[I]ndividual capacity suits do not implicate

the Eleventh Amendment’s protections[.]”); Brokaw v. Mercer County, 235 F.3d 1000, 1009

(7th Cir. 2000) (“Federal suits against state officials in their official capacities are barred by

the Eleventh Amendment . . . [but] [a]n individual capacity suit is not barred by the

Eleventh Amendment.”).

       In this instance, plaintiffs have sued defendants in their individual capacities, not in

their official capacities. Thus, the Eleventh Amendment does not bar plaintiffs’ claims. All

of the cases cited by defendants in support of their argument are distinguishable for the

simple reason that they involve official-capacity claims. E.g., McMillian v. Monroe County,

Alabama, 520 U.S. 781, 784 (1997); Richman v. Sheahan, 270 F.3d 430, 439 (7th Cir.

2001); Scott v. O’Grady, 975 F.2d 366, 369 (7th Cir. 1992). Defendants’ suggestion that

Wisconsin Chapter 815, which governs writs of execution, converts plaintiffs’ claims into

official capacity claims, is not persuasive. Plaintiffs are not challenging any state procedures

regarding writs of execution and have not alleged that any state laws or policies caused their



                                               14
injuries.

       Also unpersuasive is defendants’ argument that plaintiffs’ claims are barred by the

Eleventh Amendment because the writ of execution was a “judicial command,” in contrast

to the mere court “authorization” provided by the search and arrest warrants in the cases

cited by plaintiffs. Dfts.’ Br., dkt. #71, at 5. Defendants argue that because the writ of

execution was a direct court order, plaintiffs’ challenges to defendants’ actions enforcing the

writ are necessarily challenges to an “official” state action protected by the Eleventh

Amendment. However, defendants cite no legal authority to support this argument. In

particular, they cite no authority to support the proposition that the type of court order at

issue–a writ of execution versus a search or arrest warrant–determines whether a claim is an

individual or official capacity claim. Instead, whether a claim is an “official” or “individual”

capacity claim depends on whether the plaintiff is seeking to recover from an individual for

the individual’s actions or from the state in reliance on an official state policy or procedure.

       The Supreme Court has explained that official capacity suits are a “way of pleading

an action against an entity of which an officer is an agent.” Kentucky v. Graham, 473 U.S.

159, 165 (1985). A claim is an official capacity claim if “the state is the real, substantial

party in interest.” Pennhurst State School & Hospital v. Halderman, 465 U.S. 89, 101

(1984). “[T]he general criterion for determining when a suit is in fact against the sovereign

is the effect of the relief sought,” Virginia Office for Protection & Advocacy v. Stewart, 563

U.S. 247, 256 (2011) (citation omitted) and in particular, whether the state would be

required to pay funds from its treasury or be restrained or required to act. Pennhurst, 465



                                               15
U.S. at 134, n.11. Additionally, the entity itself must be “a moving force behind the

deprivation” and the entity’s “policy or custom must have played a part in the violation of

federal law.” Graham, 473 U.S. at 166 (citations omitted). In contrast, a suit is a “personal-

capacity suit” if it “seeks to impose personal liability upon a government official for actions

he takes under color of state law.” Id. at 165. See also Pennhurst, 465 U.S. at 102 (“[A]

suit challenging the constitutionality of a state official’s action is not one against the State.”)

       In this instance, plaintiffs are challenging specific conduct by the individual

defendants and are seeking damages from defendants for their individual actions. Plaintiffs

are not seeking funds from the state treasury and are not asking for an injunction against the

state. Neither are they challenging state law regarding writs of execution nor alleging that

any state policy or practice was the “moving force” behind defendants’ actions. Accordingly,

defendants are not entitled to Eleventh Amendment immunity.




                                  B. Quasi-Judicial Immunity

       Next, defendants argue that they are entitled to quasi-judicial immunity, which is a

form of absolute immunity derived from judicial immunity, with respect to all of plaintiffs’

claims. Defendants argue that they are protected by quasi-judicial immunity because their

allegedly unlawful actions were taken in an effort to execute a court order. This immunity

argument also fails.

       Judges are entitled to absolute immunity from claims for money damages based on

their judicial conduct. Richman, 270 F.3d at 434 (citing Mireles v. Waco, 502 U.S. 9,



                                                16
11–12 (1991); Forrester v. White, 484 U.S. 219, 225–29 (1988)). Judicial immunity was

recognized at common law “as a device for discouraging collateral attacks and thereby

helping to establish appellate procedures as the standard system for correcting judicial error”

and to “protect[ ] judicial independence by insulating judges from vexatious actions

prosecuted by disgruntled litigants.” Forrester, 484 U.S. at 225. The absolute immunity

afforded to judges has been extended to cover the quasi-judicial conduct of some

“[n]on-judicial officials whose official duties have an integral relationship with the judicial

process,” Henry v. Farmer City State Bank, 808 F.2d 1228, 1238 (7th Cir. 1986), such as

individuals who undertake “administrative” functions at the “explicit direction of a judicial

officer.” Richman, 270 F.3d at 435.

       In determining whether quasi-judicial immunity applies, the relevant question is

whether the plaintiff is challenging a judge’s decision-making or specific orders, or whether

the plaintiff is challenging the manner in which the decision was enforced. Id. (“[W]hen the

conduct directly challenged is not the judge’s decision making, but the manner in which that

decision is enforced, . . . the law enforcement officer’s fidelity to the specific orders of the

judge marks the boundary for labeling the act ‘quasi-judicial.’”). For example, the court of

appeals has recognized absolute immunity for law enforcement officials who were enforcing

a foreclosure judgment ordered specifically by a judge. Henry, 808 F.2d at 1238–39. In

Henry, the source of the plaintiff’s wrong was the judge’s order itself, so a suit against the

officers was not the appropriate vehicle for challenging the validity of that order. Id.

Instead, the plaintiff needed to appeal the judge’s order in state court. See also Richman,



                                              17
270 F.3d at 437 (under circumstances like those in Henry, “extension of absolute immunity

is not primarily to protect the enforcement function performed by the deputies, but rather

to protect the judicial decision-making function by discouraging collateral attacks and

encouraging appeals.”). See also Kincaid v. Vail, 969 F.2d 594, 601 (1992) (clerk who

refused to accept filing of complaint at direction of judge was entitled to quasi-judicial

immunity); Dellenbach v. Letsinger, 889 F.2d 755, 763 (7th Cir. 1989) (court reporter and

clerks who told plaintiff to pay for unnecessary transcript at request of judge were entitled

to quasi-judicial immunity). In contrast, the court of appeals has denied quasi-judicial

immunity in cases in which the plaintiff was not challenging conduct specifically authorized

by a judge.   Zoretic v. Darge, 832 F.3d 639, 644 (7th Cir. 2016) (denying absolute

immunity to deputies who carried out eviction based on court order that had already been

executed); Hernandez v. Sheahan, 455 F.3d 772, 776 (7th Cir. 2006) (denying absolute

immunity to deputies who detained wrong person wanted on arrest warrant); Richman, 270

F.3d at 437–38 (refusing to extend absolute immunity from wrongful-death claim to

deputies who responded to judge’s order to seize litigant in court).

       In this instance, plaintiffs are not challenging conduct specifically authorized or

directed by a judge. As discussed above, plaintiffs are not challenging the issuance of the

writ of execution itself or even the validity of the writ. Rather, they are complaining about

the manner in which defendants executed the writ and about conduct that occurred during

defendants’ operation that was not specified by the writ. Defendants have presented no

evidence suggesting that the state court was involved in deciding how the writ would be



                                             18
executed or in planning the operation on plaintiffs’ property, or even that the court gave any

consideration to how much force should be used to execute the writ. Certainly, defendants

have not presented evidence that the state court ordered defendants to confiscate plaintiff’s

cell phone and camera and arrest him for disorderly conduct. Rollins v. Murphy, 598 F.

App’x 449, 451 (7th Cir. 2015)(quasi-judicial immunity did not bar false arrest claim where

plaintiff did not “assert that the officer arrested him at the instruction of the judge”);

Henderson v. Bryant, 606 Fed. App’x 301, 305 (7th Cir. 2015) (“[A] claim that a defendant

enforced a court order in an unconstitutional manner is not necessarily barred by

quasi-judicial immunity.”) (emphasis in original). Thus, plaintiffs’ claims are not based on

any misconduct by the judge and are not a collateral attack on the judge’s order. Because

plaintiffs are suing defendants for defendants’ own alleged misconduct that occurred after

the writ was issued, they could not have raised their challenges in an appeal of the writ itself.

Accordingly, defendants are not entitled to quasi-judicial immunity.




                                    C. Qualified Immunity

       Defendants also argue that they are entitled to qualified immunity with respect to

each of plaintiffs’ claims.   “Qualified immunity shields government officials from civil

damages liability unless the official violated a statutory or constitutional right that was

clearly established at the time of the challenged conduct.” Reichle v. Howards, 566 U.S.

658, 664 (2012). In other words, qualified immunity “shields from liability police officers

‘who act in ways they reasonably believe to be lawful.’” Jewett v. Anders, 521 F.3d 818, 822



                                               19
(7th Cir. 2008) (quoting Anderson v. Creighton, 483 U.S. 635, 641 (1987)). Qualified

immunity is an affirmative defense, but the plaintiff carries the burden of defeating it once

it is raised. Rabin v. Flynn, 725 F.3d 628, 632 (7th Cir. 2013). To defeat the qualified

immunity defense, a plaintiff must show that: (1) the defendant violated a constitutional

right and (2) the right was clearly established at the time so that it would have been clear to

a reasonable officer that her conduct was unlawful in the situation. Saucier v. Katz, 533

U.S. 194, 201–02 (2001). These questions can be addressed in either order. Pearson v.

Callahan, 555 U.S. 223, 236 (2009); Ewell v. Toney, 853 F.3d 911, 919 (7th Cir. 2017).

I address the parties’ arguments with respect to each of plaintiffs’ claims below.




1. Level of force in enforcing the writ of execution

       Plaintiffs contend that it was unreasonable under the Fourth Amendment for

defendants to bring 24 armed law enforcement officers and a Lenco Bearcat to enforce a

surprise writ of execution at the property of an elderly couple, particularly where none of the

Hoeppners had a history of physical violence. Defendants disagree, stating that it was

reasonable for defendants to assign a large number of deputies and a Bearcat to satisfy the

writ of execution, because the writ involved the removal of large amounts of property, the

writ arose out of longstanding contentious litigation in the community and defendants knew

that the Hoeppners could become confrontational. In particular, defendant Captain Bean

was aware of the history of animosity and verbal altercations between the Hoeppners and

town officials and knew that the sheriff department’s had been called to intervene between



                                              20
the Hoeppners and town officials on numerous occasions. He also knew that one of the

Hoeppners had pointed his finger as if shooting a gun toward deputies during a previous

seizure of property.

       The Fourth Amendment prohibits the use of excessive force during a search or seizure,

such as the use of force or restraints “that cause unnecessary pain or are imposed for a

prolonged and unnecessary period of time.” Archer v. Chisholm, 870 F.3d 603, 617 (7th

Cir. 2017) (quoting Los Angeles County v. Rettele, 550 U.S. 609, 614 (2007)). The test

of reasonableness is an objective one, based on the “perspective of a reasonable officer at the

time.” Id. In this instance, I conclude that it was not unreasonable under the Fourth

Amendment for defendants to deploy a large number of law enforcement officers and an

armored vehicle when executing the writ. In light of the information available to defendants

when planning the operation, it was reasonable for defendants to believe that a large force

would be necessary to collect the extensive property identified in the writ in an efficient

manner. Additionally, defendants were aware from studying an incident in Richland County

that deputies executing a writ on property might be met with force. Defendants also knew

that the Hoeppners had a confrontational history with the town, which had obtained the

writ. Finally, defendants did not show up at plaintiffs’ door with 24 officers and an armored

vehicle. Defendants’ plan called for two deputies to approach plaintiffs’ house in an attempt

to make contact with the Hoeppners peacefully, while the other officers and vehicles

remained out of sight. Although the plan to engage plaintiff in conversation about the writ

was unsuccessful, the plan was reasonable. The deputies never deployed any weapons. Nor



                                              21
did they apparently use the armored vehicle for anything. Therefore, although it was no

doubt unnerving for plaintiff to look out his window and see armed deputies and an armored

vehicle outside, defendants’ use of force did not violate the Fourth Amendment.

       Moreover, even if defendants’ use of force violated the Fourth Amendment,

defendants are entitled to qualified immunity.         Plaintiffs have identified no clearly

established law that prohibited the type of force used in this case. The cases on which

plaintiffs rely are distinguishable, as they involve situations in which police officers pointed

guns directly at individuals who presented no threat of violence. Baird v. Renbarger, 576

F.3d 340, 342, 344 (7th Cir. 2009) (unreasonable to use submachine gun to round up and

detain people during search of store related to non-violent crime where there was “no reason

to believe that there would be resistance”); Jacobs v. City of Chicago, 215 F.3d 758, 773–74

(7th Cir. 2000) (pointing gun at elderly man’s head for 10 minutes even after realizing that

he is not desired suspect and presented no resistance is “out of proportion to any danger that

[the man] could possibly have posed to the officers or any other member of the

community”); McDonald v. Haskins, 966 F.2d 292, 294–95 (7th Cir. 1992) (pointing gun

at nine-year-old child during search and threatening to pull trigger was “objectively

unreasonable”).

       In contrast, Archer v. Chisholm, 870 F.3d 603, 610 (7th Cir. 2017), involves facts

much more similar to those in the present case. In that case, police officers arrived early in

the morning at the plaintiff’s home to execute a search warrant related to an investigation

into public corruption. Police “thunderous[ly] hammered” on the front door and “shouted



                                              22
that she had to open it or they would break it down.” Id. The police brought a “battering

ram” onto the plaintiff’s front lawn. When the plaintiff opened her door, officers “entered

with their guns drawn and proceeded to search every nook and cranny.” Id. The search

lasted several hours, during which time officers prohibited the plaintiff and her partner from

leaving the house, even though her partner needed to get to work. Id. The court of appeals

concluded that although the police tactics were “rough,” id., there was nothing “objectively

unreasonable” in what occurred. Id. at 617. The court noted that the police never used the

battering ram and quickly holstered their guns upon entry into the plaintiff’s house. Id.

Thus, although the plaintiff was “undoubtedly startled to wake up to armed police at her

door with a battering ram in the yard, . . . [a]pprehension that the police might do

something falls short of a showing that they actually did use objectively abusive tactics.” Id.

Therefore, the court of appeals concluded that there was no Fourth Amendment violation.

       In sum, plaintiffs have failed to show that defendants violated clearly established law

that prohibited the level of force deployed by defendants. Instead, the undisputed facts

show that defendants used force similar to that in Archer, 870 F.3d 603, which was found

not to violate the Fourth Amendment. Accordingly, defendants are entitled to summary

judgment with respect to plaintiffs’ claim that defendants violated the Fourth Amendment

by using excessive force in enforcing the writ.




2. False arrest

       Plaintiff contends that defendants McCarthy, Berdal and Heggelund arrested him



                                              23
without probable cause in violation of the Fourth Amendment. Defendants contend that

they had probable cause to arrest plaintiff for disorderly conduct under Marathon County

Ordinance § 9.01, the ordinance for which he was arrested and cited. That ordinance applies

to anyone who

       in a public or private place, engaged in violent, abusive, indecent, profane,
       boisterous, unreasonably loud or otherwise disorderly conduct under
       circumstances in which conduct tends to cause or provoke a disturbance.

Defendants also argue that there was probable cause to arrest plaintiff for disorderly conduct

under state law, Wis. Stat. § 947.01.       Under the statute, disorderly conduct has two

elements: (1) “that the defendant engaged in violent, abusive, indecent, profane, boisterous,

unreasonably loud, or similar disorderly conduct”; and (2) “that the defendant’s conduct

occurred under circumstances where such conduct tends to cause or provoke a disturbance.”

Gibbs v. Lomas, 755 F.3d 529, 538 (7th Cir. 2014) (citing Wis. Stat. § 947.01(1) and State

v. Schwebke, 2002 WI 55, ¶ 20, 253 Wis. 2d 1, 644 N.W.2d 666, 674). The disorderly

conduct statute only “proscribes speech that is not constitutionally protected.” State v. A.

S., 2001 WI 48, ¶ 16, 243 Wis. 2d 173, 189, 626 N.W.2d 712, 718.

       Defendants also argue that even if they did not have probable cause, they are entitled

to qualified immunity. For false arrest claims, defendants are entitled to qualified immunity

if “a reasonable officer could have mistakenly believed that probable cause existed.” Fleming

v. Livingston County, Illinois, 674 F.3d 874, 878 (7th Cir. 2012) (Humphrey v. Staszak,

148 F.3d 719, 725 (7th Cir.1998) (citations omitted)). Thus, as long as defendants

reasonably, albeit possibly mistakenly, believed that probable cause existed to arrest plaintiff,



                                               24
defendants are entitled to qualified immunity. Id. This standard is often dubbed “arguable

probable cause.” Id. (citations omitted). Arguable probable cause is established “when ‘a

reasonable police officer in the same circumstances and with the same knowledge and

possessing the same knowledge as the officer in question could have reasonably believed that

probable cause existed in light of well-established law.’” Id. at 880.

       To overcome defendants’ qualified immunity defense, plaintiff would have to

“‘identify a case where an officer acting under similar circumstances . . . was held to have

violated the Fourth Amendment.’” District of Columbia v. Wesby, 138 S. Ct. 577, 590

(2018) (citing White v. Pauly, 137 S. Ct. 548, 552 (2017) (per curiam). Although it is not

necessary to have “‘a case directly on point,’ existing precedent must place the lawfulness of

the particular arrest ‘beyond debate.’” Id. (citations omitted).

       Under these principles, I conclude that genuine disputes of material fact preclude a

grant of summary judgment to either side on plaintiff’s false arrest claim. Defendants say

that plaintiff engaged in boisterous and unreasonably loud conduct and could have provoked

a disturbance when he came out of his house yelling, swearing and pointing at deputies.

Defendants further argue that plaintiff refused to comply with police orders to calm down

and stop moving around, instead telling officers they would have to arrest him to gain his

compliance. If a jury accepted defendants’ version of events, they could conclude that

plaintiff’s conduct constituted disorderly conduct. However, plaintiff admits that he was

upset about the number of law enforcement officers and the armored vehicle on his property,

but denies that he was boisterous or belligerent, denies that he was “walking around the



                                             25
property,” denies that he was interfering with or impeding the deputies in any way and

denies that he was given any orders, let alone that he refused to obey orders. He alleges that

he was arrested solely because he was taking pictures of the scene and because he responded

sarcastically to an officer’s suggestion that he produce $80,000 on the spot. If a jury

believed plaintiff, it could reasonably conclude that defendants did not have probable cause

to believe plaintiff’s actions qualified as disorderly conduct.

       In particular, if plaintiff’s version of events is true, defendants had no reason to

believe that his conduct satisfied either element of Wisconsin’s disorderly conduct statute.

Plaintiff denies being violent, abusive, indecent, profane, boisterous or unreasonably loud,

and contends that his speech was protected by the First Amendment. He also denies that

his conduct could have caused or provoked any disturbance, as the only people who heard

his statements were law enforcement officers. Schwebke, 2002 WI 55, ¶¶ 30, 31 (“Conduct

is not punishable under the statute when it tends to cause only personal annoyance to a

person. . . [W]hen the conduct tends to cause or provoke a disturbance that is private or

personal in nature, there must exist the real possibility that this disturbance will spill over

and cause a threat to the surrounding community as well.”)

       Moreover, qualified immunity does not help defendants because even qualified

immunity does not change the rule that facts must be construed in favor of the nonmoving

party on a motion for summary judgment. Board v. Farnham, 394 F.3d 469, 476 (7th Cir.

2005). If I construe the facts in plaintiff’s favor, a reasonable jury could find that defendants

did not have even arguable probable cause to arrest plaintiff for disorderly conduct. At the



                                               26
time, it was clearly established that Wisconsin’s disorderly conduct laws criminalize only

violent, abusive, indecent, profane, boisterous or unreasonably loud conduct where there is

a “real possibility that this disturbance or disruption will spill over and disrupt the peace,

order or safety of the surrounding community as well.” Schwebke, 2002 WI 55, ¶¶ 30. See,

e.g., State v. Werstein, 60 Wis.2d 668, 211 N.W.2d 437 (1973) (mere presence in military

recruitment office and mere refusal to obey a police command was not disorderly conduct);

State v. Becker, 51 Wis. 2d 659, 665, 188 N.W.2d 449, 452 (1971) (“yelling very loudly”

at police officer without “engag[ing] in unreasonably loud conduct”that would “offend the

normal sensibilities of average persons” not enough to establish disorderly conduct). Under

plaintiff’s version of events, no reasonable officer would have concluded that plaintiff was

engaging in disorderly conduct. Therefore, defendants are not entitled to qualified immunity

on plaintiff’s false arrest claim.




3. Seizure of cell phone and camera

       Plaintiff contends that defendants’ seizure of his cell phone and camera violated his

rights under the First and Fourth Amendments. He also argues that he was arrested in

retaliation for exercising his First Amendment rights to take pictures of the events on his

property. Defendants’ only argument with respect to the Fourth Amendment claim is that

the cell phone and camera were seized pursuant to a lawful arrest. However, there are

genuine factual disputes as to whether plaintiff’s property was seized before or after his arrest

and whether the arrest was lawful. Therefore, summary judgment cannot be granted on



                                               27
plaintiff’s Fourth Amendment theory. (Defendants also argue in their reply brief that they

were not personally responsible for taking plaintiff’s camera and cell phone, but arguments

raised or developed for the first time in a reply brief are waived. Mendez v. Perla Dental,

646 F.3d 420, 423-24 (7th Cir. 2011)).

       Turning to the First Amendment, defendants argue that plaintiff had no clearly

established right to take pictures of their operation under the circumstances present in this

case. They acknowledge that in American Civil Liberties Union of Illinois v. Alvarez, 679

F.3d 583 (7th Cir. 2012), the Court of Appeals for the Seventh Circuit held in the context

of a preliminary injunction that an Illinois statute prohibiting individuals from making audio

recordings of police officers performing their duties in public triggered heightened First

Amendment scrutiny and likely violated the First Amendment. In Alvarez, the court stated

that “[t]he act of making an audio or audiovisual recording is necessarily included within the

First Amendment’s guarantee of speech and press rights as a corollary of the right to

disseminate the resulting recording.” Id. at 595. The court further explained that the public

has “strong” First Amendment interests in “free discussion of government affairs” and in

“gathering news and information . . . about the affairs of the government.” Id. at 597 (citing

Glik v. Cunniffe, 655 F.3d 78, 79 (1st Cir. 2011) (holding there is an “unambiguous[ ],”

constitutionally protected right to videotape police carrying out their duties in public)).

       However, defendants point out that Alvarez left open the possibility of reasonable

time, place and manner restrictions on the right to record police officers conducting their

duties. Alvarez, 679 F.3d at 607. Defendants argue that in this instance, it was reasonable



                                             28
for officers to restrict plaintiff from taking pictures, as “[t]he act of moving around the

property and taking photographs while deputies are attempting to conduct their duties may

interfere with said duties and may further risk injury to both [plaintiff] and the deputies

involved.” Dfts.’ Br., dkt. #62, at 38. They further suggest that plaintiff was “interfering

with law enforcement as they conduct[ed] their duties.” Id.

       Plaintiff denies that he was interfering with the deputies’ attempts to enforce the writ

and says that his picture-taking presented no safety risk at all. If plaintiff’s version of events

is true, defendants’ confiscation of plaintiff’s property and his subsequent arrest was not a

reasonable time, place and manner restriction and violated his First Amendment rights.

Accordingly, I will deny defendants’ motion for summary judgment on plaintiff’s First

Amendment claim.




                                            ORDER

       IT IS ORDERED that

       1. Plaintiffs Roger Hoeppner and Marjorie Hoeppner’s motion for partial summary

judgment, dkt. #58, is DENIED.

       2. Defendants’ motion for summary judgment, dkt. #44, is GRANTED IN PART

and DENIED IN PART. The motion is GRANTED with respect to plaintiffs’ Fourteenth

Amendment due process claim and plaintiffs’ Fourth Amendment claim that defendants used

unreasonable force in enforcing the writ of execution on October 2, 2014. The motion is

DENIED in all other respects.



                                               29
       3. This case will proceed to trial on plaintiff Roger Hoeppner’s false arrest claim and

his claims relating to the seizure and destruction of his cell phone and camera.

       Entered this 23d day of October, 2018.



                                           BY THE COURT:
                                           /s/
                                           ___________________________________
                                           BARBARA B. CRABB
                                           District Judge




                                             30
